                                                                       JS-6




               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




GREENPORT ENERGY PARK,             CV 18-9339 DSF (PLAx)
LLC,
      Plaintiff,                   Order GRANTING Motion to
                                   Remand
               v.

JINYOUNG JANG, et al.,
      Defendants.



   Plaintiff has filed a motion to remand this case to state court.
Opposition was due November 26, 2018. No opposition has been filed.
The Court deems this matter appropriate for decision without oral
argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing set for
December 17, 2018 is removed from the Court’s calendar. The Court
deems the lack of opposition to be consent to the motion. L.R. 7-12; see
also Ghazali v. Moran, 46 F.3d 52 (9th Cir. 1995); Brydges v. Lewis, 18
F.3d 651, 652 (9th Cir. 1994). Further, on the Court’s independent
review, it appears that there is no subject matter jurisdiction.

  The motion to remand is GRANTED. The case is remanded to the
Superior Court of California, County of Los Angeles.

  IT IS SO ORDERED.


Date: December 4, 2018                  ___________________________
                                        Dale S. Fischer
                                        United States District Judge
